

ASSIGNMENT AND ASSUMPTION OF LEASE


THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this "Assignment") is made and entered
into effective as of this 30 day of April, 2019, by and between MACH II MCB
SILVER PORTFOLIO OWNER ONE, LLC a Delaware limited liability company
("Assignor"), and AEI NET LEASE INCOME & GROWTH FUND XX LIMITED PARTNERSHIP, a
Minnesota limited partnership ("Assignee").


RECITALS:


A.
Assignor and Assignee are parties to that certain Purchase and Sale Agreement
dated March 22, 2019, as it may have been amended (the "Agreement"), pursuant to
which Assignee is acquiring from Assignor the real property and improvements,
located on property more particularly described on EXHIBIT A attached hereto and
incorporated herein by this reference.



B.
Pursuant to the terms of the Agreement, Assignor desires to sell, assign,
convey, transfer and set over to Assignee and Assignee desires to assume all of
Assignor 's interest in that certain Lease Agreement, dated January 12, 1999, as
amended by that certain First Amendment to Lease Agreement dated May 12, 1999,
and as further amended by that certain Second Amendment to Lease Agreement dated
September 28, 2018 (collectively the "Lease"), by and between Assignor (per that
certain Assignment and Assumption of Leases dated December 18, 2015 by and
between CENTRAL PARK 1201, LLC and other entities as assignor, and Landlord as
assignee) and Bassett Direct NC, LLC, a Virginia limited liability company (the
"Tenant") as successor in interest to Bassett  Direct Stores, Inc., including
all rents prepaid for any period subsequent to the date of this Assignment,
subject to the terms and conditions set forth below. The Lease is evidenced by a
Memorandum of Lease dated May 18, 1999, recorded May 20, 1999 in Deed Book 325,
Page 144, Clerk's Office, Circuit Court, City of Fredericksburg, Virginia.

 
      C. Assignor is the Landlord under the Lease with full right and title to
assign the Lease and the Rent to Assignee as provided herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, Assignor and Assignee hereby
agree as follows:


1 Assignor hereby irrevocably and unconditionally sells, assigns, conveys,
transfers and sets over unto Assignee, its heirs, successors and assigns as of
the date hereof (the "Effective Date"), all of Assignor's right, title and
interest in, to and under : (i) the Lease, together with any and all guaranties
thereof, if any, and (ii) any and all rents prepaid as of the Effective Date,
held by Assignor in connection with the Lease (the "Rent") accruing, or payable
with respect to, the period from and after the Effective Date (unless such Rent
was adjusted between the parties at Closing). Not included in the foregoing
assignment are any claims for arrears rent or any other claims that the Landlord
may have against the Tenant under the Lease first arising or accruing prior to
the Effective Date, but remaining unpaid thereafter, all of which shall be
retained by Assignor, subject to the rights of the Tenant under the Lease.
1

--------------------------------------------------------------------------------



2.
Assignee hereby assumes and shall be liable for any and all liabilities, claims,
obligations, losses and expenses, including reasonable attorneys' fees arising
in connection with the Lease which are actually incurred, and which arise by
virtue of acts or omissions occurring thereunder, on or after the Effective
Date. Assignee shall be entitled to receive all income arising from the Lease
from and after said Effective Date. Assignor shall be entitled to receive all
income arising from the Lease prior to the Effective Date.



3.
Assignor shall direct the tenant and any successor tenant under the Lease to pay
to Assignee the Rent and all other monetary obligations due or to become due
under the Lease for the period beginning on the Effective Date.



4.
This Assignment shall be governed by and construed in accordance with the laws
of the state in which the Property is located.



5.
All rights and obligations of Assignee and Assignor hereunder shall be binding
upon and inure to the benefit of Assignor, Assignee and the heirs, successors
and assigns of each such party.



6.
This Assignment may be executed in any number of counterparts, each of which
shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto had signed the same signature page. Any
signature page of this Assignment may be detached from any counterpart of this
Assignment without impairing the legal effect of any signatures thereon and may
be attached to another counterpart of this Agreement identical in form hereto
but having attached to it one or more additional signature pages.



7.
Whenever the context so requires in this Assignment, all words used in the
singular shall be construed to have been used in the plural (and vice versa),
each gender shall be construed to include any other genders, and the word
"person " shall be construed to include a natural person, a corporation, a firm,
a partnership, a joint venture, a trust, an estate or any other entity.



2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of the day and year first above written.


ASSIGNOR:


MACH IIMCB SILVER PORTFOLIO OWNER ONE, LLC
a Delaware limited liability company


By:   MACH IIMCB INVESTMENTS, LLC,
         a Delaware limited liability company, its Sole Member and Manager


By: MCB Mach Investor LLC,
       a Maryland limited liability company, its Administrative Manager


By:  Mach Manager LLC,
a Maryland limited liability company
its Sole Manager


By:  /s/ David Bramble
P. David Bramble,
Its Sole Member










STATE OF MARYLAND                     )
                              ) ss:
CITY OF BALTIMORE    )


I, the undersigned Notary Public, in and for the state and city aforesaid, do
hereby certify that P. David Bramble, known to me to be, or satisfactorily
proven to be the person whose name is subscribed to the foregoing document,
personally appeared before me in the jurisdiction set forth above and
acknowledged himself to be the Sole Member of Mach Manager LLC, a Maryland
limited liability company, the Manager of MCB Mach Investor LLC, a Maryland
limited liability company, the Administrative Manager of Mach IIMCB 
Investments, LLC, a Delaware  limited liability company, the Sole Member and
Manager of Mach IIMCB Silver Portfolio Owner One, LLC, a Delaware limited
liability company, and that he, in such capacity being authorized so to
do, executed the foregoing document for the purposes therein contained , by
signing his name on behalf of the limited liability company.
 
   Date: 4-29-2019
 


[Notarial Seal]                                                /s/ Ryan M Bailey
                                                      Signature of Person Taking
Acknowledgment
My Commission Expires: 2-4-2020           Title: Notary Public
                                                       Serial No, (if any): N/A






















3

--------------------------------------------------------------------------------




 

 
AEI Net Lease Income & Growth Fund XX
 
Limited Partnership
       
By:
AEI Fund Management XX, Inc., a
     Minnesota corporation  
Its:
Corporate General Partner
                 
Date:  May 6, 2019
By:
 /s/ Marni Nygard    
Marni Nygard, its Chief Investment Officer
   
 








STATE OF MINNESOTA )
                               ) SS.
COUNTY OF RAMSEY )


The forgoing instrument was acknowledged before me this 29th day of April, 2019,
by Marni Nygard, as Chief Investment Officer of AEI Fund Management XX, Inc.,
the Corporate General Partner of AEI Net Lease Income & Growth Fund XX Limited
Partnership, a Minnesota limited partnership, on behalf of said entities
 
 
WITNESS my hand and official seal. /s/ David M Streier
                 Notary Public




            [Notarial Seal]




4

--------------------------------------------------------------------------------





EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF LEASE


Legal Description




PARCEL 1: (For information only: No. 1 - Site 1201A - Bassett Furniture)


All that certain lot piece or parcel of land, situate, lying and being in the
City of Fredericksburg , Virginia , containing 2 .361 acres, more or less, as
shown on plat entitled "Plat of Subdivision Bassett Furniture Pad Site 2.361
Acres"  made by Reid, Bagby and Caldwell, P.C., Civil Engineers and Land
Surveyor's dated September 1, 1999 and recorded in the Clerk's Office of the
Circuit Court of the City of Fredericksburg, Virginia, in Plat Book 11 at pages
18-19.


And being the same property conveyed to Mach II MCB Silver Portfolio Owner One,
LLC from Central Park 1201, LLC by Special Warranty Deed dated as of December
18, 2015 and recorded December 22, 2015 as Instrument No. 150003088.


Tax Map No. 7769-84-3911




PARCEL 2:


Together with non-exclusive easements set forth in Sections 2.1(A), 2.2(A) and
2.2(C) contained in that certain Operation and Easement Agreement dated June 26,
1996 and recorded June 28, 1996 in Deed Book 290 at page 742, and as amended by
First Amendment to Operation and Easement Agreement dated August 28, 1997 and
recorded November 3, 1997 in Deed Book 304 at page 850.


PARCEL 3:


Together with a non-exclusive easement set forth in Section 1 of that certain
Declaration of Easement recorded June 28, 1996 in Deed Book 290 at page 716 and
shown and designated as "34' Ingress/Egress and utility Esmt." on that certain
plat prepared by Greenhorne & O'Mara, lnc. dated May 9, 1996, certified as of
May 13, 1996, entitled "Plat Showing Ingress-Egress and Utility Easements Across
the Property of Carl D. Silver at Center Park, City of Fredericksburg, VA.",
recorded in Plat Book 8 at page 71 and attached to said Declaration of Easement.

5